Citation Nr: 1637043	
Decision Date: 09/21/16    Archive Date: 09/27/16

DOCKET NO.  11-01 854	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for residuals of a brain aneurysm/surgery, to include as secondary to service-connected migraine headaches.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jessica O'Connell, Associate Counsel 

INTRODUCTION

The Veteran served on active duty from August 1992 to September 2002.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The record before the Board consists of the Veteran's electronic records located within the Veterans Benefits Management System (VBMS) and Virtual VA.

When the case was before the Board in August 2015, it was remanded for further development and adjudicative action.

The issue of entitlement to service connection for neuropathy of the hands and feet was raised by the Veteran's March 2010 Notice of Disagreement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  In its August 2015 remand, the Board referred this issue and directed the AOJ to take adjudicative action.  While the record contains a December 2015 memorandum prepared by the Appeals Management Center (AMC) acknowledging that these issues were raised by the record, no adjudicative action has been taken.  Therefore, as the Board still does not have jurisdiction over the issue, it is once again referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).

In an August 2016 Informal Hearing Presentation, the Veteran's representative raised the issues of entitlement service connection for a sleep disorder secondary to migraine headaches and entitlement to an increased rating for migraines.  The Veteran and her representative are advised that these statements do not meet the standards of an intent to file under 38 C.F.R. § 3.155(b) or those of a complete claim under 38 C.F.R. § 3.155(a).  Accordingly, the AOJ should notify the Veteran and her representative as to the procedures required under 38 C.F.R. § 3.155 for filing a claim for VA benefits.


REMAND

By way of history, the Veteran has experienced migraine headaches since the mid-1990s and continues to experience them to this day.  In September 2008, the Veteran sought emergency care treatment for a fever, chills, and headaches and was found to have a brain aneurysm.  That same month, she underwent a craniotomy and clip ligation.

The Veteran filed a claim in February 2009 for entitlement to service connection for residuals of her brain aneurysm/surgery; she indicated that she was treated for severe migraines during her active service and felt she was misdiagnosed at that time.  In her March 2010 Notice of Disagreement, the Veteran suggested that her brain aneurysm was present during service and that the migraines she experienced during service were a manifestation her underlying aneurysm.

The Veteran was afforded a VA examination in December 2009.  The examiner diagnosed status post brain aneurysm but failed to provide a medical opinion regarding the etiology of the brain aneurysm.  At a May 2011 VA examination, the examiner diagnosed status post repair of brain aneurysm with residual short-term memory loss and determined that the aneurysm was unrelated to the Veteran's military service because it was not diagnosed until six years after she separated from service.  In August 2015, the Board remanded the Veteran's claim to obtain additional medical opinions regarding secondary service connection.  The Board requested that an examiner first identify all residuals of the Veteran's brain aneurysm/surgery found on examination and then determine whether there was a 50 percent or better probability that any residuals were caused or aggravated by the Veteran's service-connected migraine headaches or medication taken for such headaches.  The Board also requested a medical opinion on direct causation.  

Following October 2015 VA examinations, the examiner determined that the neurological examination was normal and that there was no objective medical evidence of any neurological deficits associated with the Veteran's aneurysm, which had been surgically repaired without complications.  The examiner also noted that brain magnetic resonance imaging (MRI) performed in 2009 was normal.
Further, the examiner found the Veteran's brain aneurysm was not caused or aggravated by the Veteran's migraines or migraine medication because there was no medical literature that demonstrated a causal relationship between migraines or migraine medication and cerebral aneurysms.  The examiner further reasoned that the Veteran's aneurysm was not caused by service because it was diagnosed six years after the Veteran separated from service and that there was no evidence of a diagnosis of or treatment for a brain aneurysm during service.

The Board finds new medical opinions are required for several reasons.  While the October 2015 VA examiner found the Veteran did not have any residuals as a result of her brain aneurysm/surgery, there is conflicting evidence of record that must be addressed.  A May 2011 VA examiner determined that the Veteran experienced short-term memory loss as a residual of her brain aneurysm/surgery.  Additionally, a letter received in September 2009 from M. L. F., M.D. reflects that Dr. M. L. F. noticed the Veteran experienced hesitancy of speech since her surgery.  Other September 2009 letters from people who know the Veteran reflect they noticed changes in the Veteran's demeanor and mood, reflexes, and short term memory since her surgery.  This evidence conflicts with the October 2015 VA examiner's findings and must be reconciled on remand.

Moreover, the Board notes that the October 2015 medical opinions do not address the Veteran's allegation that her in-service migraines were an early manifestation or a symptom of a brain aneurysm.  Significantly, a private September 2009 neurological treatment note documents that the Veteran had a long history of migraines that were "obviously exacerbated by her aneurysm," and a September 2009 emergency room note indicates the Veteran experienced an acute, severe headache secondary to an aneurysm; these notations suggest that headaches are a sign or symptom of a brain aneurysm.  Accordingly, the examiner who provides the below-requested medical opinions must address whether the Veteran's migraines during service represented a manifestation of a brain aneurysm.

Accordingly, the case is REMANDED to the RO or the AMC in Washington, D.C. for the following actions:

1.  Arrange for the Veteran to be scheduled for a VA examination with a physician with sufficient expertise to determine the etiology of her brain aneurysm and the nature of any postoperative residuals of the aneurysm that have been present during the period of the claim.  All pertinent evidence of record must be made available to and reviewed by the examiner, to include a copy of this remand.  Any indicated studies should be performed.

Following an examination, review of the record, and with consideration of the Veteran's lay statements, the examiner must first identify all residuals of the Veteran's brain aneurysm/surgery that have been present during the period of the claim (from February 2009 to the present), even if the identified residual has now resolved.

Thereafter, the examiner is requested to provide the following opinions:

* Whether there is a 50 percent or better probability that the brain aneurysm was caused by the Veteran's service-connected migraine headaches or medication taken for such headaches?

* Whether there is a 50 percent or better probability that the Veteran's brain aneurysm was permanently worsened by the Veteran's service-connected migraine headaches or medication taken for such headaches?

* Whether there is a 50 percent or better probability that the Veteran's brain aneurysm began in or is etiologically related to her active duty service?  The examiner must specifically address whether there is a 50 percent or better probability that the migraines the Veteran experienced throughout her active duty service were a manifestation of the subsequently diagnosed brain aneurysm.

In providing the requested opinions, the examiner must specifically consider and discuss the Veteran's lay statements and the lay statements submitted on her behalf.  The examiner must assume the Veteran and those who provided statements on the Veteran's behalf are reliable and credible historians.

The Board draws the examiner's attention, but in no way limits it, to the following evidence of record:

* A private October 2008 neurology treatment note which reflects the Veteran experienced mild fatigue since her surgery and the examiner's notation that her fatigue was "par for the course."

* Several statements received in September 2009 from friends, family, co-workers, and medical personnel reporting changes in the Veteran they have observed since her September 2008 surgery.

The Board notes that a May 2011 VA examiner previously determined the Veteran experienced short-term memory loss as a result of her brain aneurysm/surgery.  If the examiner providing the requested opinions reaches any conclusions which are contradictory to the findings in the May 2011 examination report, a full explanation must be provided for this difference of opinion.

The rationale for all opinions expressed must be provided.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.  

2.  The RO or the AMC must notify the Veteran that it is her responsibility to report for the examination and to cooperate in the development of the claim and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2016).  In the event that the Veteran does not report for the scheduled examination, documentation showing that she was properly notified of the examination must be associated with the record.

3.  The RO or the AMC should also undertake any other development it deems to be warranted.

4.  Then, the RO or the AMC should readjudicate the Veteran's claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and her representative must be provided a Supplemental Statement of the Case and be given an adequate opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until she is otherwise notified, but she may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

